DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests replacing with “a cavity”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7 and 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahara et al. (US Patent 7,267,056)
In regards to claim(s) 1, 3, 5-7 and 22-26, Takahara et al. discloses the claimed limitations including an initiator (20) for a gas generator of a vehicle safety device, the initiator comprising:
a cup (28) defining an interior;
a primary pyrotechnic material (25) disposed in the interior of the cup;
a secondary pyrotechnic material (25) disposed in the interior of the cup; and
a separator member (26) hermetically separating the primary pyrotechnic material from the secondary pyrotechnic material; and,
a pair of electrical pins (21A,21B) and a bridge wire (24), the bridge wire in direct contact with the primary pyrotechnic material of the initiator, the pair of electrical pins in reaction initiating communication with the primary pyrotechnic material through the bridge wire,
wherein the primary pyrotechnic material directly contacts a first side of the separator member and the secondary pyrotechnic material directly contacts a second side of the separator member (Reference is made to Figure 1);
wherein the separator member is constructed of metal (Reference is made to Column 5, lines 20-28);
further comprising an adaptor (27 or 27,29 or 22,23,27) at least partially disposed in the interior of the cup, the adaptor holding the primary pyrotechnic material (25), the separator member (26) connected to the cup (28) through the adaptor (Reference is made to Figures 1-2);
wherein the separator member includes a cylindrical sidewall extending from a disk-shaped portion, the cylindrical sidewall circumferentially surrounding a portion of the adaptor (22,23,27) (Reference is made to Figure 2; Examiner notes that separator member (26) surrounds both 22 and 23 as well as a portion of 27 in projection);
wherein the cup includes a closed end and an open end, the cup having a cup sidewall secured to the separator member proximate the open end of the cup (Reference is made to Figure 1);
wherein the adaptor includes a first axial end with a first outer diameter and a second axial end with a second outer diameter, the second outer diameter being greater than the first outer diameter, the separator member (26) secured directly to the first outer diameter (Reference is made to Figure 2; Examiner notes that the separator is over molded by the adaptor (27) and as such is directly secured to the entirety of the adaptor), the cup (28) secured directly to the second outer diameter (Reference is made to Figure 1);
wherein the cup defines an open axial end and a closed axial end, the separator member disposed in the cup completely between the open axial end and the closed axial end (Reference is made to Figure 1);
wherein the adaptor (27) includes an upper axial end, a cavity open at the upper axial end, the separator member (26) abutting the upper axial end to close the cavity (Reference is made to Figures 1 and 2);
wherein the separator member (26) is formed separate from the cup (28) and spaced from the cup (Reference is made to Figure 1, where at least portions of the cup are spaced from the separator);
wherein the interior of the cup includes a first axial portion adjacent to a closed end of the cup and a second axial portion adjacent to an open end of the cup, the first axial portion filled with the secondary pyrotechnic material (25), and wherein the initiator further includes an adaptor (27 or 27,29) at least partially disposed in the second axial portion of the interior of the cup, the adaptor holding the primary pyrotechnic material (25), the separator member (26) secured to the adaptor (Reference is made to Figures 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al. in view of Seavey et al. (US Patent 3,142,253).
In regards to claim(s) 2, Takahara et al. discloses the claimed limitations including a separator member (26) disclosed as having a cup shape whose bottom is breakable upon detonation of the primary pyrotechnic material (25) (Reference is made to Column 5, lines 20-28); yet,
excluding the separator member including a weakened zone.
Seavey et al. discloses a primary pyrotechnic material closed by a cup member that includes a weakened zone (18) configured to open in response to ignition of the primary pyrotechnic material (Reference is made to Column 2, lines 61-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the separator of Takahara et al. in view of the teachings of Seavey et al. to include a weakened zone so as to ensure a repeatable rupture at a defined point and pressure.

Claim(s) 1, 3, 5-7, 11, 13-15, 17, 19 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrickson et al. (US Patent 6,412,817) in view of Fogle, Jr. (US Patent 6,644,206).
In regards to claim(s) 1, 3, 5-7, 11, 13-15, 17, 19 and 21-27, Patrickson et al. discloses the claimed limitations including an initiator for a gas generator of a vehicle safety device, the initiator comprising:
a cup (1) defining an interior, the cup including a closed end, an open end, and a cylindrical sidewall extending therebetween (Reference is made to Figures 4 and 7);
a base member (8 or 8,11 or 8,13,18 or 13,14,15) at least partially disposed in the cup, the base member including an axially extending opening (along the outer edge), the axially extending opening having a portion containing a first pyrotechnic material (2), the cylindrical sidewall of the cup attached to the base member about a circumference of the base member (Reference is made to Figures 2-3 and 5-6);
a second pyrotechnic material (5) disposed in the interior of the cup (1); and
a separator member (4) attached to the base member and closing one end of the axially extending opening to separate the first pyrotechnic material (2) from the second pyrotechnic material (5); and
a pair of electrical pins (3,3a) and a bridge wire (Reference is made to Column 3, lines 35-40), the bridge wire in direct contact with the first pyrotechnic material (2) of the initiator, the pair of electrical pins in reaction initiating communication with the first pyrotechnic material through the bridge wire,
wherein the primary pyrotechnic material directly contacts a first side of the separator member and the secondary pyrotechnic material directly contacts a second side of the separator member (Reference is made to Figures 2-3 and 5-6);
wherein the second pyrotechnic material (5) is axially between the separator member and the closed end of the cup (1);
wherein the separator member is connected to a first axial end of the base member;
wherein the separator member (4) is constructed of metal (Reference is made to Column 2, lines 48-56 and Column 3, lines 45-50);
wherein the base member (13), the cup (1) and the separator member (4) are each constructed of metal and wherein the cup is connected to the base member and the separator member is connected to the base member (Reference is made to Figure 5); and,
wherein the interior of the cup (1) includes a first axial portion adjacent to a closed end of the cup and a second axial portion adjacent to an open end of the cup, the first axial portion filled with the second pyrotechnic material (5), and wherein the initiator further includes an adaptor (8 and/or 13) at least partially disposed in the second axial portion of the interior of the cup, the adaptor holding the first pyrotechnic material (2), the separator member secured to the adaptor (Reference is made to Figure 5).

 In regards to claims 1, 3, 5-7, 11, 13-15, 17, 19 and 21-27, Patrickson et al. discloses the claimed limitations excluding the separator member hermetically separating the pyrotechnic materials, the separator member being welded to the adaptor and the cup being welded to the adaptor.
Fogle, Jr. discloses a means of connecting components, including a separator member (124) and a cup (120), to an initiator adaptor (70) via welding so as to provide a hermetic seal, electrical connection and securing means between the components (Reference is made to Column 1, lines 35-45, Column 4, lines 47-59, Column 6, lines 9-18 and lines 63-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the connection of the separator, adaptor and cup of Patrickson et al. in view of the teachings of Fogle, Jr to include a welded seal as the connection so as to ensure the pyrotechnic materials are hermetically sealed and electrically shielded prior to operation (Reference is made to Column 6, lines 9-39).
Allowable Subject Matter
Claim(s) 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.
The amendments to the limitations overcame the previous prior art rejection and necessitated the new grounds of rejection presented.
The newly added limitations have been fully addressed above.
Conclusion
Examiner notes that Stonestrom (US Patent 4,307,663) discloses a charge holder (18) which may hold a primary charge and potentially considered a portion of the adapter; however, there was no teaching/motivation to combine the references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616